DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 64-83, is/are filed on 10/21/22 are currently pending. Claim(s) 64-83 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 64, 68, 81 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "substantial portion" in claim(s) 64 is a relative term which renders the claim indefinite.  The term " substantial " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what amount is covered by “substantial.” For the purposes of examination, the relevant claim limitations are interpreted as simply “portion” Applicant may overcome this rejection by deleting the word substantial from the claim(s).
The term " substantially coextensive " in claim(s) 68 is a relative term which renders the claim indefinite.  The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what lengh/space is covered by “substantially.” For the purposes of examination, the relevant claim limitations are interpreted as simply “coextensive” Applicant may overcome this rejection by deleting the word substantially from the claim(s).
The term " compatible with phosphate-ester hydraulic fluids " in claim(s) 81 is a relative term which renders the claim indefinite.  The term " compatible " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what type of compatibility. Allowing fluid pass? Blocking phosphate-ester hydraulic fluids? Being flame resistant to phosphate-ester hydraulic fluids? Etc. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10653979 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10653979 B2 substantially correspond to claims 64-83 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. The properties and compatibilities as claimed such as packing density and pressure would be inherent. And the pore size and other design components would have been matter of engineering design choice or optimization. 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin (US 20060107639 A1) in view of Cella (WO 97/31695 A).

    PNG
    media_image1.png
    336
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    700
    435
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    704
    444
    media_image3.png
    Greyscale


Regarding claim 64 Hamlin from figures discloses a filter element having an upstream side and a downstream side, the filter element comprising a filter media assembly (10 or 10a) comprising a first layer of filter media and a second layer of filter media adjacent to the first media layer (plurality of filter layers 12 or other media layers) and are uncoupled and wherein at least one of the first media layer and second media layer comprises a binder fiber (glass fiber) [abstract, 0044]; layers can have either have same or different flow characteristics (i.e. pore sizes) [0048-0049]; a support layer system (16) adjacent to the downstream side of the filter media assembly [0047]. Hamlin does not explicitly state that a wire mesh layer is adjacent to the support layer system. However, the examiner submits this is a well-known feature in the art. 

    PNG
    media_image4.png
    372
    643
    media_image4.png
    Greyscale

Cella disclose the wire mesh layer is described the same advantages as in the present application (layers 30 and 38 - upstream and downstream on page 7, lines 16-20) adjacent to a support layer (web layer 32) to improve strength and structural integrity. One of ordinary skill in the art would have readily found it obvious to have incorporated the teaching of Cella in Hamlin as claimed to achieve a predictable result in enhancing structural integrity of the filter; a common and well-known concept in the art.
Regarding claim 65, Hamlin teaches wherein the support layer system comprises a woven polyester material [0047].
Regarding claims 66-67, Hamlin does not disclose that pleats have a linear pleat density greater than 12 or 16 pleats per inch. The examiner submits such features are very well known in the art (refer at least US 20050144916 A1 or US 5468397 A) which provide benefits such as minimizing pressure loss and maximizing filter longevity.
Regarding claim 68, Hamlin teaches layer are substantially coextensive (fig. 3).  
Regarding claim 69, Hamlin does not teach wherein the binder fiber is a bicomponent fiber. However, this well-known in the art. See at least US 20060096263 A1 which teaches that bicomponent fiber helps prevent lack of uniformity in the media or element due to migration of the resin to a particular location of the media layer [0008]. Additionally, it helps reduce compression, improves solidity, increases tensile strength and improves utilization of media fiber such as glass fiber and other fine fiber materials added to the media layer or filter element [0008]. Also see at least US 20060242933 A1. Therefore, it would have been obvious to one of ordinary skill to have incorporated the well-known teachings of at least US ‘263 for the aforesaid advantages. 


Regarding claim 70, Hamlin does not teach wherein each of the first and second layers of filter media comprises bicomponent fiber. However, this well-known in the art. See at least US 20060096263 A1 which teaches that bicomponent fiber in multiple layers  [0002] helps prevent lack of uniformity in the media or element due to migration of the resin to a particular location of the media layer [0008]. Additionally, it helps reduce compression, improves solidity, increases tensile strength and improves utilization of media fiber such as glass fiber and other fine fiber materials added to the media layer or filter element [0008]. Also see at least US 20060242933 A1. Therefore, it would have been obvious to one of ordinary skill to have incorporated the well-known teachings of at least US ‘263 for the aforesaid advantages. 
Regarding claim 71, Hamlin teaches substantially the same filter media as claimed thereby the property of having a ratio of J3200 particle efficiency rating of the first media layer to the second media that is greater than 2 would be inherent. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). 
Regarding claim 72, Hamlin teaches wherein the second media layer is downstream of the first media layer (fig. 3). Note: downstream and upstream are relevant terms and are not given much weight where there nothing provides flow of direction. How the filter is used would regarded as intended use (refer MPEP 2114). 
Regarding claim 73, Hamlin teaches further comprising a second wire mesh layer positioned on the upstream side of the filter media assembly. Cella disclose the wire mesh layer is described the same advantages as in the present application (layers 30 and 38 - upstream and downstream on page 7, lines 16-20).

Regarding claim 74, Cella teaches wherein the first wire mesh layer and the second wire mesh layer are stainless steel. Cella teaches steel wire mesh. Stainless steel would have been readily found obvious as it prevents corrosion.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 75, Cella discloses that thickness and porosity of the layers described above can vary depending upon the particular filtering application, and can be determined using simple experimentation. Hamlin disclose that the filter layers can be arranged such that having decreased porosity (which can be either decreasing pore sizes or number of pores per area). Thereby, it would have been obvious to have arranged the first wire mesh layer (downstream) can be arranged such that it defines smaller open areas than the second wire mesh layer (upstream) as it amounts to nothing more than achieving a predictable result.
Regarding claim 76, it is unclear if Hamlin teaches wherein the pleats have a pleat height of about 1 to 3 inches.  However, this merely matter of scaling and sizing which is within a skill an ordinary artisan. Depending the sizing of the housing and design (large scale or small scale operation) an ordinary skill would size accordingly. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Regarding claim 77, Hamlin teaches wherein the pleats have a pleat packing density of at least 95%.  Wherein at least the first media layer, second media layer and support layer system cooperatively define pleats at a pleat packing density of greater than 125% [0049, claim 5].
Regarding claim 78, Hamlin teaches wherein the pleats have a pleat packing density of at least 110%.  Wherein at least the first media layer, second media layer and support layer system cooperatively define pleats at a pleat packing density of greater than 125% [0049, claim 5].
Regarding claim 79, having a clean pressure drop of less than 11 psid would be inherent as the material and type of filter is the same as claimed. 
Regarding claim 80, having the filter media layer with a burst strength of at least 10 psi when soaked in phosphate-ester hydraulic fluid at 150 0F would be inherent as the material and type of filter is the same as claimed.  
Regarding claim 81, having the filter media assembly being compatible with phosphate-ester hydraulic fluids would be inherent as the material and type of filter is the same as claimed.  
Regarding claims 82-83, Hamlin teaches that the filter medias have a decreasing porosity and are dependent upon the required surface area and flux [0049, 0084, 0147]. The examiner also submits that such design is well-known in the art to ensure proper filtration of finer particles.  One of ordinary skill would have found it obvious through routine experimentation to have to have arrived at the claim pore size ratio to ensure adequate surface area and flux for filtration.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980). 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777